Blandford, Justice.
Ivey sued Rish in ejectment for a lot of land; Ivey showed title from the grantee of the state through several others to himself. Rish relied on a sheriff’s deed to the land under a wild land tax execution issued by the comptroller general and introduced a copy of a paper known as the Atlanta “ Weekly Constitution,” which showed that the comptroller had advertised the land as wild land not given in and returned for taxes once a week for four weeks. The court below held that, before the comptroller could issue execution against the land, it must have been advertised for thirty days, under section 6 of the act of February 28,1874 (pamph. Acts of 1874, p. 105), and this is the main ground of error insisted on here.
1 We think that, under this act, when it is shown affirmatively that the comptroller general disregarded the law, such as advertising the land as being in default and liable to be sold for taxes, he thereby deprived the land owner of an important right, such as notice which he was entitled to have, and the comptroller had no authority to issue the execution until the publication was made by him as provided in the act. So we think the court did not err in ruling as he did.
2. Th@ verdict in this cáse was demanded by the evidence, which showed that Ivey had given in and paid the taxes due on this land to the receiver and tax collector of his county. This was all the law required him to do, and having done so, the levy and sale of his land was illegal and void.
Judgment affirmed.